                           ~:·I, , ~l;~¡·:
                           1i1;;         I
                                             :¡··¡
                                             t.       ~~~.lì
                                                     i1
                                                            1a
                                                      ·1ti,1 ~--· :;~,1ft   \d ,i~.~11li!'11'fif1~·:1· '-.U. i ¡i!!!- 11
                                                                       - 1. :,:·:.! 1.~ fï·\: ,·-:~           !~
                                                                                                                           i:.  r¡,n::;1 ; !
                                                                                                                           ! ~- ~,, rt:•t1!
                 Case 1:20-cv-00437-ELH Document 1-2 Filed 02/20/20 Page 1 of 4
                                                          arcuit Co                For PrincLeorge's County
                                                                   Cle k OfThe Ci                   cuit Court
                                                                          Courtho                    se
                                                                Upper arlboro, M                     . 20772-9987
                                                                  MO elay Servie                    Voice/ TDD
                                                                                   1-800-735 2258

                                                                                                                            Case No.: CAL19-40061
                                                                                                    Other Reference No.(s):
                                                                                   ild Suppo         Enforcement Number:                                     .

                                                                                                                    Date Issued: December 18, 2019

To:   Washington Metropolitan Area Transit Authority
      600 Fifth Street, NW
      Washington, DC 20001
                                                                               I
                                                               WRl'îOFS
         You are hereby summoned to file a written response by leading or motion, within 60 days after
service of this summons upon you, in this Court, to 'e attached ! omplaint filed by;
ABIBAT ABIOLA
60860 RNERDALE ROAD
LANHAM MD 20706


This summons is effective for service only if served ithin 60 da s after the date it is issued.

                                                                                                                     ~1~
                                                                                                                      Clerk oftëëîrcuit Court
                                                                                                                                               e;t G.ni
                                                                                                                                              1'1 ftlliee
      To the person summoned:
              Failure t~ file a respon~e within the time allowed m~y result in a judgment by default or the granting
              of the rehef sought agamst you.           !
                                                        !
                                                                                                                  ·
              Personal attendance in court on the day named is N · T required.
              Proper Courtroom attire is expected. Anything that ou would wear to an office that presents a professional
              appearance is appropriate. Please no shorts, cut-off eans, halter, tank or tube tops or other attire that reveals
              the abdomen or lower back, spandex or tesh garme ts.

      Instructions for Service:
        I.     This summons is effective for service on)y if served ithin 60 days after the date issued.
        2.     Proof of Service shall set out the name of the person served, date and the particular place and manner of
                                                          I
               service. If service is not made, please      e the reaso 's.
        3.     Return of served or unserved process sh I be made romptly and in accordance with Maryland Rule
               2-126.
        4.     If this notice is served by private process process se er shall file a separate affidavit as required by
               Maryland Rule 2- l 26(a).



CC-CV-032 (Rev. 01/2019)                                                     Pgelof4                                                           CAL19-40061
                     Case 1:20-cv-00437-ELH Document 1-2 Filed 02/20/20 Page 2 of 4




                                                                                       SHERIFF'S! RETURN
                                                                       Circuit Court for Prince.George's.County

    To:                                                               .



    Sheriff fee·                                                             BY:           ¡··················•·········································································
    Served:                                                                                t
    Time:.............................................. Date: ·-··-------------···--------·1                     t--                                                                         .



    Unserved (Reason):                                                                         ..................•........................................................................
                                                                                           1
    With the following:

                            [!   Summons                                                                    O    Counter Complaint
                             u Complaint                                                                    C    ~omestic Case Information Report
                            O    Motions                                                                    O     inancial Statement
                             O   Petition and Show Cause Order                                              O      ther:                                                           _
                                                                                                                                          (please specify)
    Was unable to serve because:

                             O   Moved; left no forwarding address                                           O tlo such address
                             O Address not in Jurisdiction                                                   O   Other:                                                               _
                                                                                                                                           (please specify)


    Sheriff Fee:$                              _
                                                                                                                           (Serving Sheriff's Signature & Date)
    Instructions to Private Process:

        l.         This Summons is effective for service only if serve;   dithin 60 days after the date issued.
        2.         Proof of Service shall set out the name of the person served, date and the particular place and manner
                   of service. If service is not made, please state the re ns.
        3.         Return of served or unserved process sh4H be made ,romptly and in accordance with Rule 2-126.
       4.          If this summons is served by private process, process server shall file a separate affidavit as required by Rule
                   2-l26{a).                                  .




CC-CV-032 (Rev. 01/2019)                                                                  P~e2of4                                                              CAU9-40061
                                      -   '1                          . - ¡    ,                            ,¡-í,
                                                  I                       ''                                 ;r
                                                                                           I·               .r-,t t
                                ~~;1t:~ ::•;!.; i ¡' 'i¡ .J     ;li i:                          ~i    •
                  Case 1:20-cv-00437-ELH Document1'' 1-2 Filed 02/20/20 Page 3 of 4
                                                                          1



                                                           l           I
                                               Circuit Court For Prince George's County
                                                       Cle[' k Ofîhe Circuit Court
                                                                Courthouse
                                                  Upper Marlboro, Md. 20772-9987
                                                      MD Relay Service Voice/ TDD
                                                          : 1-800-735¡2258
                                                          ¡                                               Case No.: CAL19-40061
                                                                     !other Reference No.(s):                                         .
                                                         Child Support Enforcement Number:                                            .

                                                                                                     Date issued: December 18, 2019
                                                          I

To:   Washington Metropolitan Area Transit Authority
      600 Fifth Street, NW                       l
      Washington, DC 20001     !                  I

                           t                     W•Rll;' OF SUMMONS
         You are hereby summoned to file a written response by pleading or motion, within 60 days after
service of this summons upon you, in this Court, to the attached complaint filed by;
ABIBAT ABIOLA
60860 RIVERDALE ROAD
LANHAM MD 20706



This summons is effective for service only if served "rithin 60 days after the date it is issued.
                                                              I




      To the person summoned:
              Failure to file a response within the tim¡1 allowed may result in a judgment by default or the granting
              of the relief sought against you.                      !

              Personal attendance in court on the day named is NOT required.
              Proper Courtroom attire is expected. Anything that you would wear to an office that presents a professional
              appearance is appropriate. .Please no shorts, cut-off jeans, halter, tank or tube tops or other attire that reveals
              the abdomen or lower back, spandex or mesh garments.
                                                                                   I

      Instructions for Service:
        J.     This summons is effective for service only if served within 60 days after the date issued.
        2.     Proof of Service shall set out the name of the person served, date and the particular place and manner of
               service. If service is not made.• please state the reasons.
                                                                        l
        3.     Return of served or unserved process shall be made promptly and in accordance with Maryland Rule

        4.
               2-126.                                                   I          .
               If this notice is served by private process, process server shall file a separate affidavit as required by
               Maryland Rule 2-126(a).



CC-CV-032 (Rev. 01/2019)                                  Page 1 of4                   ,                                CAL19-40061
                                                                  I
                                                                                                                                                                                                                           -,: -.···- --

                   Case 1:20-cv-00437-ELH Document 1-2 Filed 02/20/20 Page 4 of 4
..   ·"~ ..,




                                                                                              S~ERIFF'l RETURN
                                                                           Circuit Coprt for J?Ilri.ç~.0.ç.Qr.gf.~.Ç.Q.t:IJJt)'

     To:                                                                  .                          i


      Sheriff fee:                                                                By:            .

      Served:          --· ------- -- ---- .. --- ---- -· -- - . --   ---- -- --- - - . -- - . - .. - ·-- - - ·-··        -     ~ ·-- ·---- - - . -- ·-. --- ·-- ------ ---     --·----                   ···---       .
                                                                                                     I
     Time:. -- --- -          - . ---· - - - ---- - Datei - -- -· - _. ·-- -- --· - --- - -• - - .., .. - ---
                                                                                                         ..
                                                                                                                                I- -- . -- - --- .. -- - . -
                                                                                                                                                      •-.      - ---- - . ---                 ,
                                                                                                                                                                                                  :                    .

     Unserved (Reasonj.j                                                                             t ·····--.--.····ìf ·                  t .••.   _f                   1
                                                                                                                                                                              •••••• '. -/- • •.. ····.··--·············
                                                                                                     f
      With the following:                                                                                                       ;

                           Q Summons                                                                                          O Counter Complaint
                           iJ Complaint                                                                                       íJ Domestic Case Information Report
                           CJ Motions                                                                                         O Financial Statement
                           :l Petition and Show Cause Order                                                                   C Other:
                                                                                                                                 1              ----(p-lc-a-
                                                                                                                                                           se_s_p_
                                                                                                                                                                 ec-if'-
                                                                                                                                                                       y)                                          _

      Was unable to serve because:
                                                                                                              \
                                                                                                              I                     ¡
                           O Moved; left no forwarding address                                                                O No such address
                           O Address not in Jurisdiction
                                                            1

                                                                                                                                    .
                                                                                                                              Cl bther:
                                                                                                                                    ¡
                                                                                                                                                ---------------
                                                                                                                                                    [please specify)



      Sheriff Fee:$                                 _

      instructions to Private Process:                                                                        I                      !I         (Serying Sheriff', Signature & Date)


                                                                                                                  '                     ¡
        l.       This Summons is effective for service only if servedwithin 60 days after the date issued.
        2.       Proof of Service shall set out the name of the person .served, date and the particular place and manner
                 of service. If service is not made, please state the reasons.     .       •
        3.       Return of served or unserved process shall-be made ~romptly and in accordance with Rule2-126.
        4.       If this summons is served by private process, process server shall file a separate affidavit as required by Rule
                 2-126(a).




CC-CV-032 (Rev. 01/2019)                                                                         PJge 2 of4                                                                                 CAL19-40061
                                                                                                                      I
                                                                                                                      I

                                                                                                                      f
